Case 1:18-cv-04061-ILG-PK Document 53 Filed 10/15/18 Page 1 of 3 PageID #: 772


                                                                                          OmSINAL
                                                        IN CLERK'S OFFICE
                                                    US DISTRICT COURT E.D.N.Y.

 UNITED STATES DISTRICT COURT
                                                         OCT 1 5 2018
 FOR THE EASTERN DISTRICT OF NEW YORK
                                                     BROOKLYN OFFl
 UNITED STATES OF AMERICA,                                                           OCI ! 5 2018
                     Flaintifl
                                                                             PRO SE OFFICE
 MOSHE LAX, individually, as an executor of
 the Chaim Lax Estate, as a trustee of the Chaim
 Lax Family Tnust, and as a trustee of the GAM.A.
 Tru.st; ZLATY SCHWARTZ, individually, as
 executor of the Chaim Lax Estate, as trustee of
                                                        No.: l:18-cv-0406]       ILG-PK
 the Chaim Lax Family Trust; SHAINDY LAX;
JUDITH LAX; J.L., a minor; 299 HEWES
STREET REALTY CORP; 307 HEWES
STREET REALTY CORP: JBAM REALTY
LLC, a'-b'a JBAM REALTY 2 LLC: BEN ZION
JACOBOWITZ; TONY JACOBOWITZ; SL
HOLDINGS I, LLC; SL HOLDINGS 11, LLC:
SL HOLDINGS III, LLC: SL HOLDINGS IV.
 LLC; SL HOLDINGS V, LLC; DIAMOND
 DYNAMICS LLC: KGK JEWELRY LLC:
CONGREGATION             BAIS       YEHUDAH
 DTiANITCH; and LX HOLDINGS LLC,

                   Defendants,




                          ANSWER AND AFFIRMATIVE DEFENSES



   Defendant Moshe Lax , hereby undersigned acting as pro se answers and
   afirmative defends to the complaint of the plaintiff, the United States of
   America, alleges and states the following

    Moshe Lax denies any allegations by the plaintiff of fraudulent
   conveyances and any scheme to defraud the United States of America from
   owed taxes.
Case 1:18-cv-04061-ILG-PK Document 53 Filed 10/15/18 Page 2 of 3 PageID #: 773
Case 1:18-cv-04061-ILG-PK Document 53 Filed 10/15/18 Page 3 of 3 PageID #: 774
